DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-8, 10-18, 21, and 22 are pending.
Claims 1-8, 10-18, 21, and 22 are allowed.
Claim Rejections - 35 USC § 101
The rejection of claims 1-8, 10-18, 21, and 22 under 35 U.S.C. 101 in the Office action mailed 16 April 2021 in view of the after final amendment received 26 July 2021.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 21, and 22 require a complexity throughout the claims that is impractical to perform in the human mind. Claim 12 recites a simple mathematical formula but the claim has been analyzed for possible recitation of a single abstract idea and in view of the amendment received 26 July 2021 the claim is not considered to recite an abstract idea (see MPEP 2106.04IIB). Consequently the claims are patent-eligible under 35 U.S.C. 101.
Klambauer et al. (Nucleic Acids Research vol. 40, paper e29 (2012) cited in the Information Disclosure Statement received 28 February 2018) is relevant prior art. Klambauer et al. shows determining an I/NI score for a genomic region based on variability of sequence read quantification of multiple samples to determine if a copy number variation is present in a genomic region of a sample. Klambauer et al. does not show shifting sequence reads, consideration of both candidate and selected regions in a genome, or generating a confidence .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714. The examiner can normally be reached on M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/JOHN S BRUSCA/             Primary Examiner, Art Unit 1631